                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


ELIONE ADDERLY,

            Plaintiff,
v.                                             CASE NO. 5:18cv219-MCR/MJF

MYSTRO, et al.,

            Defendants.
                                          /

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 15, 2019. ECF No. 23. The parties were

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of those portions to which an objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, I conclude that the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 23, is

adopted and incorporated by reference in this Order.




                                   Page 1 of 2
2. Plaintiff’s motion for default judgment, ECF No. 12, is DENIED.

DONE AND ORDERED this 15th day of April 2019.



                               s/ M. Casey Rodgers
                              M. CASEY RODGERS
                              UNITED STATES DISTRICT JUDGE




                            Page 2 of 2
